The Chancellor.
The legacy to the Church is not a general legacy of §500, to be disposed of at the pleasui’e of the Church, but the provision in respect to it is peculiar; the interest of this sum is to be paid to the minister annually, and the principal to remain good as long as there is a Church at the place named. The testator, in effect, puts this $500 in the Church as trustees for a special purpose. If the Church is to take “a share of the residue, under the residuary clause, it will take it absolutely, without any limitation, and without any direction as to how it shall be used, but to be used and disposed of at pleasure. I cannot think that the testator, after having, in reference to the comparatively small sum of $500, given the direction contained in the will, could have intended to include the Church in the residuary clause, and to give to it so large a sum as its share of the residue would amount to, to be used and disposed of at pleasure.
The words u those,” in the residuary clause, should,.in its connection, be'regarded as applying to persons, and the clause should be read, u all those persons that I have given legacies to.” The word i! person” does not naturally apply to corporations, and, as a general rule, does not include corporations. I am of opinion that the Church is not entitled to a share of the residue.
Decree for complainants.